DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1,2,4,6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano USP 10,479,636 in view of Tokuno USP 7,537,206.
	Nakano discloses, regarding claim 1, a sheet postprocessing apparatus comprising:
a processing tray (58) on which sheets are stacked and arranged;
a vertical registration member (51) for registering a front edge side and a rear edge side in a transport direction of the sheets stacked and arranged on the processing tray; and

Tokuno teaches a sheet pressing member (57) for pressing the sheets stacked on the processing tray from above, wherein a rate of increase in transport resistance is generated for the sheets by the sheet pressing member with an increase in number of the sheets stacked on the processing tray (C5/L66-C6/L2).
At the time of the effective filing date, it would have been obvious to one having ordinary skill in the art to provide a sheet pressing member for pressing the sheets stacked on the processing tray from above, wherein a rate of increase in transport resistance is generated for the sheets by the sheet pressing member with an increase in number of the sheets stacked on the processing tray, as taught by Tokuno, in the device of Nakano, for the purpose of pressing the sheet bundle with an adequate pressing force in accordance with the number of sheets, thereby ensuring stable alignment operation (C6/L2-5).
Nakano further discloses, regarding claim 2, wherein the vertical registration member includes (fig.11)
a rotating shaft (134),
a flexible paddle (51) provided radially with respect to the rotating shaft and rotating with the rotating shaft, and

a distance from an edge of the paddle to the center of the rotating shaft is longer than a distance from an edge of the projecting portion to the center of the rotating shaft, and the projecting portion is disposed relative to the paddle so as to create a space in which the paddle is deflected toward the projecting portion (see at least fig.11).
Regarding claim 4, wherein the projecting portion is rigid.
Regarding claim 6, an image forming system comprising: an image forming apparatus (A); and
a sheet postprocessing apparatus (B) for performing postprocessing on a sheet on which an image has been formed by the image forming apparatus,
the sheet postprocessing apparatus being the sheet postprocessing apparatus according to claim 1 (see at least fig.1).

Allowable Subject Matter
4.	Claims 3,5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kunihiro et al. (USP 6,145,825) discloses a sheet pressing member (100) for pressing the sheet stacked on the processing tray from above.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto A Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        3/8/2021